 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY R. OLSON,                                No. 2:15-CV-0646-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    HORNBROOK COMMUNITY
      SERVICES DISRICT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court is plaintiff’s request for a stay of the briefing schedule for pending motions established in

20   the March 20, 2020, order. See ECF No. 119.

21                  On March 20, 2020, the Court ordered various pending motions submitted on the

22   papers and vacated the hearing set for March 25, 2020, on the motions to dismiss and strike, ECF

23   Nos. 108 and 109, filed by defendants Robert Winston, Kirsher, and Winston & Boston, L.C. As

24   to the motions to dismiss and strike, the Court granted plaintiff until May 11, 2020, to file an

25   opposition. Finally, the Court ordered that, upon completion of briefing on the motions to

26   dismiss and strike, those motions would also stand submitted on the papers.

27   ///

28   ///
                                                        1
 1                  In her motion to stay the briefing schedule, plaintiff cites her disability, lack of

 2   access to transportation, and long distance from her rural residence in far north California to the

 3   closest place to conduct legal research in Medford, Oregon, as well as shelter-in-place orders

 4   issued by the governors of California and Oregon, and advises the Court that she will be unable to

 5   participate in the litigation during the current COVID-19 emergency. See ECF No. 119. Plaintiff

 6   requests a stay of briefing on the motions to dismiss and stay. See id. Plaintiff also requests a

 7   stay of briefing on her motion to strike affirmative defenses, ECF No. 116, filed on February 28,

 8   2020, but not at that time noticed for a hearing. See id. Plaintiff has no objection to submission

 9   of the other pending motions outlined in the Court’s March 20, 2020, order. See id.

10                  The Court finds the relief plaintiff requests is reasonable under the circumstances

11   and, for good cause shown, plaintiff’s motion will be granted. Briefing on the motions to dismiss

12   and strike, ECF Nos. 108 and 109, filed by defendants Robert Winston, Kirsher, and Winston &

13   Boston, L.C., is stayed for 30 days from the date of this order. Briefing on plaintiff’s motion to

14   strike affirmative defenses, ECF No. 116, is also stayed for 30 days from the date of this order.

15   Upon expiration of the stay of briefing, the Court will issue an order either setting a new briefing

16   schedule or continuing the stay.

17                  IT IS SO ORDERED.

18

19   Dated: March 30, 2020
                                                            ____________________________________
20                                                          DENNIS M. COTA
21                                                          UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                        2
